 



Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), by and between Global Cash Access,
Inc., a Delaware corporation (the “Company”) and wholly-owned subsidiary of
Global Cash Access Holdings, Inc., a Delaware corporation (“GCA Holdings”), and
Scott Betts (“Executive”), is made as of October 31, 2007 (the “Effective
Date”).
R E C I T A L S
A. The Company desires assurance of the association and services of Executive in
order to retain Executive’s experience, skills, abilities, background and
knowledge, and is willing to engage Executive’s services on the terms and
conditions set forth in this Agreement.
B. Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.
C. Company and Executive wish to enter into an employment relationship with a
written employment agreement intended to supersede all other written and oral
representations regarding Executive’s employment with Company.
AGREEMENT
NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, Executive and the Company agree as follows:
1. Position, Duties, Responsibilities
1.1. Position. The Company hereby employs Executive to render services to the
Company in the position of President, Chief Executive Officer, reporting
directly to the Board of Directors of the Company, commencing on the Effective
Date. In addition, Executive shall serve as Chief Financial Officer of the
Company on an interim basis, reporting directly to the Board of Directors of the
Company. The duties of this position shall include such duties and
responsibilities as are reasonably assigned to Executive by the Board of
Directors, including but not limited to those customarily performed by chief
executive officers of similarly situated corporations. In addition, such duties
and responsibilities shall include those customarily performed by chief
financial officers of similarly situated corporations. Executive agrees to serve
in a similar capacity for the benefit of GCA Holdings and any of the Company’s
direct or indirect, wholly-owned or partially-owned subsidiaries or affiliates.
Additionally, Executive shall serve in such other capacity or capacities as the
Board of Directors may from time to time prescribe. As soon as is reasonably
practicable after the Effective Date, the Company shall cause Executive to be
appointed to its Board of Directors to fill a vacancy in such Board of
Directors. During his employment by the Company, Executive shall, subject to
Section 1.2, devote his full energies, interest, abilities and productive time
to the proper and efficient performance of his duties under this Agreement.

 

1



--------------------------------------------------------------------------------



 



1.2. Other Activities. Except upon the prior written consent of the Board of
Directors, Executive will not (i) accept any other full- or part-time
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be in
conflict with, or that might place Executive in a conflicting position to that
of, the Company. Notwithstanding the foregoing, Executive shall be permitted to
engage in occasional charitable activities outside the scope of his employment
with the Company so long as such activities (A) do not conflict with the actual
or proposed business of the Company or any of its subsidiaries or affiliates,
and (B) do not affect the performance of his duties hereunder. In addition,
subject to the prior written consent of the Board of Directors of the Company
and subject to Executive’s fiduciary duties to the Company, Executive shall be
permitted to serve as a director of other corporations provided that their
businesses are not competitive with the actual or proposed business of the
Company or any of its subsidiaries or affiliates and provided further that
Executive’s service as a director of such other corporations does not interfere
with his performance of his duties hereunder. Any such prior written consent may
be subsequently revoked in the event that the Board of Directors determines, in
good faith, that Executive’s position as a director of any such other
corporation has developed into a conflict of interest.
1.3. Location. Executive’s principal place of employment shall be at the
Company’s corporate headquarters, which is located in Las Vegas, Nevada on the
date of this Agreement. For the first six (6) months of Executive’s employment
with the Company, the Company shall reimburse Executive for all reasonable
out-of-pocket expenses that he incurs in the course of commuting from a
residence outside of the Las Vegas metropolitan area, including airfare, an
apartment in the Las Vegas metropolitan area, rental car, and meal allowance. In
addition, during each of the first six (6) months of Executive’s employment with
the Company, the Company shall reimburse Executive for all reasonable
out-of-pocket expenses that his wife incurs in the course of traveling to the
Las Vegas metropolitan area not more frequently than once per month for the
purpose of preparing for the relocating of Executive’s principal residence to
the Las Vegas metropolitan area. Such reimbursements shall be in accordance with
the Company’s travel policies. The Company will also reimburse Executive for up
to $200,000 in documented expenses incurred in the course of selling his current
home and relocating his principal residence to the Las Vegas metropolitan area.
1.4. Proprietary Information. Executive recognizes that his employment with the
Company will involve contact with information of substantial value to the
Company, which is not generally known in the trade, and which gives the Company
an advantage over its competitors who do not know or use it. As a condition
precedent to Executive’s employment by the Company, Executive agrees to execute
and deliver to the Company, concurrent with his execution and delivery of this
Agreement, a copy of the “Employee Proprietary Information and Inventions
Agreement” attached hereto as Exhibit A.

 

2



--------------------------------------------------------------------------------



 



2. Compensation of Executive
2.1. Base Salary. In consideration of the services to be rendered under this
Agreement, while employed by the Company, Company shall pay Executive an initial
base annual salary of four hundred fifty thousand dollars ($450,000), less
standard deductions and withholdings, payable in regular periodic payments in
accordance with Company payroll policy. Such salary shall be prorated for any
partial month of employment on the basis of a 30-day fiscal month. Such base
salary shall be subject to annual review by the Board of Directors commencing on
January 1, 2009.
2.2. Bonus. For each full fiscal year of Executive’s employment with the
Company, Executive shall be eligible for a bonus in an amount of up to fifty
percent (50%) of his then current base salary, the exact amount of such bonus to
be based on performance criteria or goals as are mutually agreed to by Executive
and the Company prior to the commencement of such fiscal year.
2.3. Stock Option. Concurrently herewith, the Board of Directors of GCA Holdings
has approved the grant to Executive of an option to purchase 1,000,000 shares of
GCA Holdings’ common stock pursuant to its 2005 Stock Incentive Plan (the
“Plan”) and a Notice of Stock Option Award and Stock Option Award Agreement to
be entered into by and between Executive and GCA Holdings in substantially the
form attached hereto as Exhibit B (the “Stock Option Agreement”).
2.4. Benefits. Executive shall be entitled to participate in the Company’s group
medical, dental, life insurance, 401(k), deferred compensation or other benefit
plans and programs on the same terms and conditions as other members of the
Company’s senior executive management. Executive shall be provided such
perquisites of employment, including paid vacation and all paid holidays and
sick leave as are provided to all other members of the Company’s senior
executive management. Executive shall be entitled to reimbursement of all
reasonable expenses incurred by Executive in the performance of his duties
hereunder, in accordance with the policies and procedures established by the
Company from time to time, and as may be amended from time to time.
3. Employment At Will
Company or Executive may terminate Executive’s employment with Company at any
time for any reason, including no reason at all, notwithstanding anything to the
contrary contained in or arising from any statements, policies, or practices of
Company relating to the employment, discipline, or termination of its employees.
This at-will employment relationship cannot be changed except in a writing
executed on behalf of the Board of Directors. This Section 3 shall survive any
termination or expiration of this Agreement.
4. Termination of Employment
4.1. Termination by Executive. Executive may terminate his employment upon
notice to the Company. In the event that Executive elects to terminate his
employment other than for Good Reason (as defined below), the Company shall pay
Executive all base salary due and owing and all other accrued but unpaid
benefits (e.g., accrued vacation) through the last day actually worked and
thereafter the Company’s obligations under this Agreement shall terminate.

 

3



--------------------------------------------------------------------------------



 



4.2. Termination by the Company for Cause. In the event that the Company
terminates Executive’s employment for Cause, the Company shall pay Executive all
base salary due and owing and all other accrued but unpaid benefits (e.g.,
accrued vacation) through the last day actually worked and thereafter the
Company’s obligations under this Agreement shall terminate. For the purposes of
this Agreement, termination shall be for “Cause” if (i) Executive refuses or
fails to act in accordance with any lawful order or instruction of the Board of
Directors, and such refusal or failure to act has not been cured within five
(5) days of written notice from the Board of Directors of such disobedience,
(ii) Executive fails to devote reasonable attention and time during normal
business hours to the business affairs of the Company or Executive is determined
by the Board of Directors to have been unfit (e.g., denied any license, permit
or qualification required by any gaming regulator or found unsuitable by any
gaming regulator) (other than as a result of an Incapacity), unavailable for
service (other than as a result of an Incapacity) or grossly negligent in
connection with the performance of his duties on behalf of the Company, which
unfitness, unavailability or gross negligence has not been cured within five
(5) days of written notice from the Board of Directors of the same;
(iii) Executive is determined by the Board of Directors to have committed a
material act of dishonesty or willful misconduct or to have acted in bad faith
to the material detriment of the Company in connection with the performance of
his duties on behalf of the Company; (iv) Executive is convicted of a felony or
other crime involving dishonesty, breach of trust, moral turpitude or physical
harm to any person, or (v) Executive materially breaches any agreement with the
Company which material breach has not been cured within five (5) days written
notice from the Board of Directors of the same. For purposes of this Agreement,
the term “without Cause” shall mean termination of Executive’s employment for
reasons other than for “Cause.”
4.3. Termination by the Company without Cause or Termination by Executive for
Good Reason. In the event that the Company terminates Executive’s employment
without Cause or Executive terminates his employment for Good Reason, the
Company shall pay Executive all base salary due and owing and all other accrued
but unpaid benefits (e.g., accrued vacation) through the last day actually
worked, and Executive shall be entitled to receive the severance payments and
benefits set forth below in this Section 4.3; provided, however, that such
severance and benefits are conditioned on Executive’s execution and
non-revocation of a release agreement, the form of which is attached hereto as
Exhibit C, and thereafter the Company’s obligations under this Agreement shall
terminate. For the purposes of this Agreement, termination shall be for “Good
Reason” if (i) there is a material diminution of Executive’s responsibilities
with the Company, or a material change in the Executive’s reporting
responsibilities or title, in each case without Executive’s consent; (ii) there
is a reduction by the Company in the Executive’s annual base salary then in
effect without Executive’s consent; or (iii) Executive’s principal work location
is relocated outside of the Las Vegas, Nevada metropolitan area without
Executive’s consent. Executive agrees that he may be required to travel from
time to time as required by the Company’s business and that such travel shall
not constitute grounds for Executive to terminate his employment for Good
Reason.
4.3.1. Base Salary Continuation. The Company shall continue to pay to Executive
his then-current base annual salary for a period of twelve (12) months (the
“Salary Continuation Period”). Such salary continuation shall be subject to
standard deductions and withholdings and shall be payable in regular periodic
payments in accordance with Company payroll policy. The Company may discontinue
such salary continuation in the event that Executive breaches any of the
provisions of Sections 6 or 7.

 

4



--------------------------------------------------------------------------------



 



4.3.2. Target Bonus. In the event that the termination occurs after the first
anniversary of the Effective Date, the Company shall also pay to Executive,
subject to standard deductions and withholdings, a bonus in the amount of fifty
percent (50%) of his then-current base salary, payable in equal installments
concurrent with the salary continuation payments pursuant to Section 4.3.1.
4.3.3. Vesting of Stock Option. Shares subject to the stock option described in
Section 2.3 shall vest in accordance with and subject to the terms of the Stock
Option Agreement.
4.3.4. Group Medical Coverage. The Company shall, following the Executive’s
timely election, provide the Executive with continued coverage for the Salary
Continuation Period under the Company’s group health insurance plans in effect
upon termination of Executive’s employment without Cause or for Good Reason in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), at no cost to Executive.
4.4. Termination for Incapacity. In the event that Executive suffers an
Incapacity during the term of his employment hereunder, the Company may elect to
terminate Executive’s employment pursuant to this Section 4.4. In such event,
the Company shall pay Executive all base salary due and owing and all other
accrued but unpaid benefits (e.g., accrued vacation) through the date on which
an Incapacity is determined to exist (the “Determination Date”). Thereafter the
Company’s obligations under this Agreement shall terminate; provided, however,
that nothing contained in this Agreement shall limit Executive’s rights to
payments or other benefits under any long-term disability plans of the Company
in which Executive participates, if any. For the purposes of this Agreement,
Executive shall be deemed to have suffered an “Incapacity” if Executive shall,
due to illness or mental or physical incapacity, be unable to perform the duties
and responsibilities required to be performed by him on behalf of the Company
for a period of at least 180 days.
4.5. Termination upon Death. In the event that Executive dies during the term of
his employment hereunder, Executive’s employment shall be deemed to have
terminated upon the date of death. In such event, the Company shall pay
Executive’s estate all base salary due and owing and all other accrued but
unpaid benefits (e.g., accrued vacation) through the date of death. Thereafter
the Company’s obligations under this Agreement shall terminate; provided,
however, that nothing contained in this Agreement shall limit Executive’s
estate’s or beneficiaries’ rights to payments or other benefits under any life
insurance plan or policy in which Executive participates or with respect to
which Executive has designated a beneficiary, if any.

 

5



--------------------------------------------------------------------------------



 



4.6. Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any regulations or rulings thereunder), and shall be construed and
interpreted in accordance with such intent. Notwithstanding anything to the
contrary in this Agreement, the Company, in the exercise of its sole discretion
and without the consent of Executive, shall have the authority to delay the
payment of any amounts or the provision of any benefits under this Agreement to
the extent it deems necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies) as amplified by any Internal
Revenue Service or U.S. Treasury Department guidance as the Company deems
appropriate or advisable. In such event, any amounts or benefits under this
Agreement to which Executive would otherwise be entitled during the six
(6) month period following Executive’s termination of employment will be paid on
the first business day following the expiration of such six (6) month period.
Any provision of this Agreement that would cause the payment of any benefit to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Code Section 409A (which amendment may be retroactive to
the extent permitted by the Code or any regulations or rulings thereunder).
4.7. No Other Compensation or Benefits. Executive acknowledges that except as
expressly provided in this Agreement, he will not be entitled to any additional
compensation, severance payments or benefits after the termination of his
employment.
5. Termination Obligations
5.1. Return of Company’s Property. Without in any way limiting Executive’s
obligations and the Company’s rights under the Employee Proprietary Information
and Inventions Agreement described in Section 1.3, Executive hereby acknowledges
and agrees that all books, manuals, records, reports, notes, contracts, lists,
spreadsheets and other documents or materials, or copies thereof, and equipment
furnished to or prepared by Executive in the course of or incident to
Executive’s employment, belong to Company and shall be promptly returned to
Company upon termination of Executive’s employment.
5.2. Cooperation in Pending Work. Following any termination of Executive’s
employment, Executive shall, at the Company’s request, reasonably cooperate with
the Company in all matters relating to the winding up of pending work on behalf
of the Company and the orderly transfer of work to other employees of the
Company. Executive shall also cooperate, at the Company’s request, in the
defense of any action brought by any third party against the Company that
relates in any way to Executive’s acts or omissions while employed by the
Company. In consideration of Executive’s cooperation under this Section 5.2, the
Company shall reimburse Executive for his reasonable out-of-pocket costs
incurred to cooperate and the Company shall pay Executive an hourly consulting
fee equal to the hourly rate that results from dividing his then-current base
annual salary by 2,080.
5.3. Resignation. Upon the termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from all positions as an employee,
officer, director or manager then held with the Company, GCA Holdings or any of
their respective subsidiaries or affiliates. Executive agrees to execute and
delivery such documents or instruments as are reasonably requested by the
Company, GCA Holdings or any such subsidiary or affiliate to evidence such
resignations.

 

6



--------------------------------------------------------------------------------



 



5.4. Survival. The representations and warranties contained herein and
Executive’s and the Company’s obligations under Sections 4, 5, 6, 7 and 8 and
under the Employee Proprietary Information and Inventions Agreement shall
survive termination of Executive’s employment and the expiration of this
Agreement.
6. Restrictions on Competition after Termination.
6.1. Reasons for Restrictions. Executive acknowledges that the nature of the
Company’s business is such that it would be extremely difficult for Executive to
honor and comply with Executive’s obligation under the Employee Proprietary and
Inventions Agreement described in Section 1.3 to keep secret and confidential
the Company’s trade secrets if Executive were to become employed by or
substantially interested in the business of a competitor of the Company soon
following the termination of Executive’s employment with the Company, and it
would also be extremely difficult to determine in any reasonably available forum
the extent to which Executive was or was not complying with Executive’s
obligations under such circumstances.
6.2. Duration of Restriction. In consideration for the Company’s undertakings
and obligations under this Agreement, Executive agrees that during the
Noncompete Term, Executive will not directly or indirectly engage in (whether as
an employee, consultant, proprietor, partner, director or otherwise), or have
any ownership interest in, or participate in the financing, operation,
management or control of, any person, firm, corporation or business that engages
in any line of business in which the Company engages at the time of such
termination, in the United States, Canada, the United Kingdom or such other
countries in which the Company conducts business at the time of such termination
(“Restricted Territory”). For the avoidance of doubt, the foregoing shall not
prohibit Executive from engaging in, owning an interest in, or participating in
any business that processes credit card, debit card or automated teller machine
transactions originated from outside of gaming establishments. For purposes of
this Agreement, the “Noncompete Term” shall be the period of two (2) years after
the termination of Executive’s employment hereunder. The parties agree that
ownership of no more than 1% of the outstanding voting stock of a
publicly-traded corporation or other entity shall not constitute a violation of
this provision. The parties intend that the covenants contained in this section
shall be construed as a series of separate covenants, one for each county, city,
state and other political subdivision of the Restricted Territory. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in this section. If, in any judicial proceeding,
a court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in this section, then such unenforceable covenant (or
such part) shall be deemed eliminated from this Agreement for the purpose of
those proceedings to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced by such court. It is the intent
of the parties that the covenants set forth herein be enforced to the maximum
degree permitted by applicable law.
7. Restrictions on Solicitation after Termination.
For a period of two (2) years following the termination of Executive’s
employment hereunder for any reason, Executive shall not, without the prior
written consent of the Company, directly or indirectly, as a sole proprietor,
member of a partnership, stockholder or investor, officer or director of a
corporation, or as an executive, associate, consultant, independent contractor
or agent of any person, partnership, corporation or other business organization
or entity other than the Company solicit or endeavor to entice away from the
Company any person or entity who is, or, during the then most recent three-month
period, was, employed by, or had served as an agent or key consultant of the
Company, provided, however, that Executive shall not be prohibited from
receiving and responding to unsolicited requests for employment or career advice
from Company’s employees.

 

7



--------------------------------------------------------------------------------



 



8. Arbitration.
8.1. Agreement to Arbitrate Claims. The Company and Executive hereby agree that,
to the fullest extent permitted by law, any and all claims or controversies
between them (or between Executive and any present or former officer, director,
agent, or employee of the Company or any parent, subsidiary, or other entity
affiliated with the Company) relating in any manner to the employment or the
termination of employment of Executive shall be resolved by final and binding
arbitration. Except as specifically provided herein, any arbitration proceeding
shall be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“the AAA Rules”).
Claims subject to arbitration shall include contract claims, tort claims, claims
relating to compensation and stock options, as well as claims based on any
federal, state, or local law, statute, or regulation, including but not limited
to any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
California Fair Employment and Housing Act. However, claims for unemployment
compensation, workers’ compensation, and claims under the National Labor
Relations Act shall not be subject to arbitration.
8.2. Arbitrator. A neutral and impartial arbitrator shall be chosen by mutual
agreement of Executive and the Company; however, if Executive and the Company
are unable to agree upon an arbitrator within a reasonable period of time, then
a neutral and impartial arbitrator shall be appointed in accordance with the
arbitrator nomination and selection procedure set forth in the AAA Rules. The
arbitrator shall prepare a written decision containing the essential findings
and conclusions on which the award is based so as to ensure meaningful judicial
review of the decision. The arbitrator shall apply the same substantive law,
with the same statutes of limitations and same remedies, that would apply if the
claims were brought in a court of law. The arbitrator shall have the authority
to consider and decide pre-hearing motions, including dispositive motions.
8.3. Enforcement Actions. Either the Company or Executive may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award. Except as otherwise provided in this Agreement, neither party shall
initiate or prosecute any lawsuit in any way related to any arbitrable claim,
including without limitation any claim as to the making, existence, validity, or
enforceability of the agreement to arbitrate. All arbitration hearings under
this Agreement shall be conducted in Las Vegas, Nevada.
8.4. Exceptions. Nothing in this Agreement precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. In addition, either party may, at its option, seek injunctive relief in a
court of competent jurisdiction for any claim or controversy arising out of or
related to the unauthorized use, disclosure, or misappropriation of the
confidential and/or proprietary information of either party. By way of example,
the Company may choose to use the court system to seek injunctive relief to
prevent disclosure of its proprietary information or trade secrets; similarly,
Executive may elect to use the court system to seek injunctive relief to protect
Executive’s own inventions or trade secrets.

 

8



--------------------------------------------------------------------------------



 



8.5. Governing Law. The agreement to arbitrate under this Section 8 shall be
governed by the Uniform Arbitration Act of 2000 (Nevada Revised Statutes 38.206
et seq). In ruling on procedural and substantive issues raised in the
arbitration itself, the Arbitrator shall in all cases apply the substantive law
of the State of Nevada.
8.6. Attorneys’ Fees. Each party shall pay its own costs and attorney’s fees,
unless a party prevails on a statutory claim, and the statute provides that the
prevailing party is entitled to payment of its attorneys’ fees. In that case,
the arbitrator may award reasonable attorneys’ fees and costs to the prevailing
party as provided by law. The costs and fees of the arbitrator shall be borne
equally by Executive and the Company.
8.7. Survival. The parties’ obligations under this Section 8 shall survive the
termination of Executive’s employment with the Company and the expiration of
this Agreement.
8.8. Acknowledgements. THE PARTIES UNDERSTAND AND AGREE THAT THIS SECTION 8
CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR
CONTROVERSIES COVERED BY THIS SECTION 8. THE PARTIES AGREE THAT NONE OF THOSE
CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL. THE PARTIES FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS SECTION 8
WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF THAT OPPORTUNITY TO THE
EXTENT THEY WISH TO DO SO.
9. Expiration
The terms of this Agreement are intended by the parties to govern Executive’s
employment with the Company during the term of such employment. Upon the
termination of Executive’s employment with the Company, this Agreement shall
expire and be of no further force or effect, except to the extent of provisions
hereof which expressly survive the expiration or termination of this Agreement.
10. Entire Agreement
The terms of this Agreement are intended by the parties to be the final and
exclusive expression of their agreement with respect to the employment of
Executive by Company and may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement. To the
extent any provisions in this Agreement are inconsistent with any provisions of
the Exhibits, the provisions of the Exhibits shall supersede and be controlling.

 

9



--------------------------------------------------------------------------------



 



11. Amendments, Waivers
This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.
12. Assignment; Successors and Assigns
Executive agrees that Executive may not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors. Any purported
assignment, transfer, or delegation shall be null and void. Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest.
13. Entire Agreement; Severability; Enforcement
This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes in its entirety all prior undertakings
and agreements of the Company and Executive with respect to the subject matter
hereof; provided, however, that to the extent of any conflict between the
provisions of this Agreement, on the one hand, and either the Employee
Proprietary Information and Inventions Agreement attached hereto as Exhibit A or
the Stock Option Agreement attached hereto as Exhibit B, on the other hand, the
provisions of such Employee Proprietary Information and Inventions Agreement or
Stock Option Agreement shall govern. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such provisions as applied to other persons,
places, and circumstances shall remain in full force and effect. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with one which most accurately represents the parties’ intention
with respect to the invalid or unenforceable term or provision.
14. Governing Law
The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
Nevada.

 

10



--------------------------------------------------------------------------------



 



15. Acknowledgment
The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.
16. Notices
All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

     
If to Company:
  Global Cash Access, Inc.
 
  Attn: Chief Executive Officer
 
  3525 East Post Road, Suite 120
 
  Las Vegas, NV 89120
 
   
If to Executive:
  Scott Betts
 
  c/o Global Cash Access, Inc.
 
  3525 East Post Road, Suite 120
 
  Las Vegas, NV 89120

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either party may change its address for notices by giving notice to the other
party in the name specified in this section.
17. Representations and Warranties.
Executive represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that his execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity.
18. Counterparts
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

          GLOBAL CASH ACCESS, INC.   SCOTT BETTS
 
       
By:
       
 
       
 
  Karim Maskatiya, Co-Chairman of   Scott Betts
 
  the Board of Directors    

 

12



--------------------------------------------------------------------------------



 



EXHIBIT A
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

13



--------------------------------------------------------------------------------



 



EXHIBIT B
STOCK OPTION AGREEMENT

 

14



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE AND WAIVER OF CLAIMS
In exchange for the severance payments and other benefits to which I would not
otherwise be entitled, I hereby furnish Global Cash Access Holdings, Inc.,
Global Cash Access, Inc. and each of their respective subsidiaries and
affiliates (collectively, the “Company”) with the following release and waiver.
I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, attorneys, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kid and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising at any time prior to and
including the date I sign this Release with respect to any claims relating to my
employment and the termination of my employment, including but not limited to:
any and all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, sabbatical benefits, severance
benefits, or any other form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination Act of
1990; the Delaware Fair Employment Practices Act, as amended; tort law; contract
law; wrongful discharge; discrimination; harassment; fraud; emotional distress;
and breach of the implied covenant of good faith and fair dealing, provided,
however, that this Release shall not apply to claims or causes of action for
defamation, libel, or invasion of privacy.
In granting the releases herein, I acknowledge that I understand that I am
waiving any and all rights and benefits conferred by the provisions of
Section 1542 of the Civil Code of the State of California and any similar
provision of law of any other state or territory of the United States or other
jurisdiction to the following effect: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the release of
unknown and unsuspected claims granted in this Agreement.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this waiver and release is knowing and voluntary, and
that the consideration given for this waiver and release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised, as required by the Older Workers Benefit Protection Act,
that: (a) the waiver and release granted herein does not relate to claims which
may arise after this agreement is executed; (b) I have the right to consult with
an attorney prior to executing this agreement (although I may choose voluntarily
not to do so); (c) I have twenty-one (21) days from the date I receive this
agreement, in which to consider this agreement (although I may choose
voluntarily to execute this agreement earlier); (d) I have seven (7) days
following the execution of this agreement to revoke my consent to the agreement;
and (e) this agreement shall not be effective until the seven (7) day revocation
period has expired.

         
Date:
       
 
       
 
      Scott Betts

 

15